DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 13-22, and 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elliot US 9527029.
Regarding claim 1, 3-6, and 14-15, Elliot teaches a process of making an aluminum exrudate for use as CCS sorbent (Abstract) from boehmite, which includes extruding into pellets drying and calcining at a temperature between 100 and 650 deg. C for 2 hours, which overlaps the claimed range of calcining at about 120 deg. C to about 500 deg. C and the ranges of Instant claims 3-4, and 14-15 (Example 1). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Elliot teaches that the extrudate may be formed by extruding an alumina precursor such as gamma alumina (Col. 14, l. 27), which lacks the presence of an alkali material (Col. 16, l. 47-56; Example 5).

Elliot does not expressly state that the extrudate of Example 1 and the impregnation of Example 5 may be used in the same embodiment. However, it would have been obvious to the person having ordinary skill in the art to use the extrudate of example 1 as a suitable extrudate required in the process of Example 5 with predictable results. 
Regarding claim 2, the extrudate may be dried at 100 deg. C (Example 1).
Regarding claims 6-10 and 21-22, the Na2O content may be 15.68% (Example 5).
Regarding claim 25-26, the support may be calcined at a temperature of at least about 500 deg. C (Col. 16, l. 25-47).
Response to Arguments
Applicant's arguments filed 10/19/2020 have been fully considered but they are not persuasive.
Applicant argues that the prior art does not teach or suggest the feature “drying the extrudate to form the support without an alkali metal salt.” In response, Elliot teaches that the extrudate may be formed by extruding an alumina precursor such as gamma alumina (Col. 14, l. 27), which lacks the presence of an alkali material (Col. 16, l. 47-56; Example 5).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A FIORITO whose telephone number is (571)272-9921.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/JAMES A FIORITO/            Primary Examiner, Art Unit 1731